Citation Nr: 0508189	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendonitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a left shoulder 
scar.

4.  Entitlement to a higher initial rating for a left 
shoulder disability, evaluated as noncompensably disabling 
from April 1, 2001, to November 2, 2003, and evaluated as 10 
percent disabling from November 3, 2003.

5.  Entitlement to a higher initial rating for a right hip 
disability, evaluated as noncompensably disabling from April 
1, 2001 to May 7, 2004, and evaluated as 10 percent disabling 
from May 8, 2004.

6.  Entitlement to a higher initial rating for a low back 
disability, evaluated as noncompensably disabling from April 
1, 2001 to May 7, 2004 and evaluated as 20 percent disabling 
from May 8, 2004.

7.  Entitlement to an initial compensable rating for the 
residuals of a lipoma of the right scapula.

8.  Entitlement to an initial compensable rating for 
epicondylitis of the right elbow.

9.  Entitlement to an initial compensable rating for 
epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977 and from January 1983 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issues of entitlement to service connection for a scar on 
the left shoulder and for bilateral Achilles tendonitis are 
decided herein, while the issues of entitlement to service 
connection for sinusitis, as well as the evaluations for left 
shoulder disability, right hip disability, low back 
disability, residuals of right scapula lipoma, and 
epicondylitis of the right and left elbows are the subjects 
of the Remand portion of this document.  

FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The residuals of the veteran's left shoulder 
acromioplasty include a scar on the left shoulder. 

3.  Bilateral Achilles tendonitis was treated in service and 
noted on on VA orthopedic examination.

CONCLUSIONS OF LAW

1.  A left shoulder scar is a result of surgery performed 
during her active military service.  38 U.S.C.A. §§ 1110, 
1113, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Bilateral Achilles tendonitis was incurred in military 
service.   §§ 1110, 1113, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

As explained below, the Board has determined that the 
information and evidence currently of record are sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development of this issue is required to comply with VCAA or 
the implementing regulations.  
Factual Background

The veteran's service medical records show include a February 
1983 diagnosis of Achilles tendonitis.  Service medical 
records show that she underwent left shoulder acromioplasty 
in July 1995.  

The veteran submitted her claim of entitlement to service 
connection in October 2000.

On VA general medical examination in October 2000, the 
examiner diagnosed bilateral Achilles tendonitis and 
indicated that the veteran was scheduled for a joint 
examination.  The examiner also noted that surgery had been 
performed on the veteran's left shoulder.  The diagnosis was 
status post left shoulder surgery with tender scar.  

During the October 2000 VA orthopedic examination, bilateral 
Achilles tendonitis; was not diagnosed;  however, the 
examiner did note a well-healed scar from acromioplasty.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  
Having reviewed the evidence of record, the Board concludes 
that service connection is warranted for a scar on the left 
shoulder.  The record clearly reflects that the scar is a 
residual of the acromioplasty that was performed on the 
veteran's left shoulder in July 1995.  In fact, the October 
2000 VA general medical examiner indicated that the veteran's 
left shoulder was status post acromioplasty with a tender 
scar.  The Board accordingly concludes that service 
connection is in order for the residual scar from that 
surgery.

As there is also evidence of bilateral Achilles tendonitis in 
service and a current diagnosis, the Board concludes that 
service connection is in order for bilateral Achilles 
tendonitis.

ORDER

Entitlement to service connection for a left shoulder scar is 
granted.

Entitlement to service connection for bilateral Achilles 
tendonitis is granted.


REMAND

The Board notes that the VCAA and implementing regulations 
are also applicable to the remaining claims on appeal.

Regarding the veteran's claim for sinusitis, the Board notes 
that May 1989 treatment notes indicate sinusitis.  A June 
1991 service medical record also shows complaints of sinus 
discomfort.  The veteran reported that she was usually 
prescribed Ampicillin.  A July 2003 VA treatment note 
indicates a diagnosis of sinusitis.  In November 2003, 
complaints of congestion were assessed as pharyngitis and 
sinusitis.  An examination to address the extent and etiology 
of any currently existing sinus disorder should be conducted 
prior to appellate consideration of this issue.

Concerning the veteran's service-connected left shoulder, 
right hip, bilateral elbow, and back disabilities, the Board 
notes that a VA examination was carried out in May 2004 to 
assess the nature and extent of those disabilities.  However, 
the examiner did not address the extent of any painful 
motion, fatigability, fatigue, weakness or lack of endurance 
following repetitive use of the involved joints.  
Consequently, the Board has concluded that the record is not 
fully developed for adjudication purposes and that an 
additional examination of the veteran's service-connected 
left shoulder, right hip, elbow and back disabilities should 
be conducted.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

The Board also observes that during the pendency of the 
veteran's appeal, the criteria for evaluating intervertebral 
disc syndrome were revised.  See 67 Fed. Reg. 56509-56516 
(September 4, 2002). In addition, the criteria for evaluating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Although the new criteria 
were noted in the June 2004 statement of the case, the Board 
notes that the medical evidence of record does not address 
the new criteria.  Specifically, the most recent VA 
examination did not discuss the total duration of any 
incapacitating episodes of the veteran's low back disability.

The veteran argues that the residuals of the right scapular 
lipoma include a painful scar.  October 2002 treatment notes 
from Moncrief Army Hospital indicate the veteran's complaints 
of pain, status post right lipoma excision.  A scapula girdle 
was prescribed.  However, the medical evidence of record does 
not address the extent of the residuals of the lipoma 
excision.  In light of the veteran's complaints of pain 
associated with the lipoma excision, the Board concludes that 
an examination addressing the residuals of that procedure is 
in order.  

Finally, the Board notes that a March 2003 VA mental health 
evaluation note indicates that the veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  As 
records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in her possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or private, which treated 
the veteran for sinusitis, left shoulder, 
right hip, low back and bilateral elbow 
disabilities since separation from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  In any event, RO should obtain a copy 
of the SSA's decision awarding the 
veteran disability benefits and copies of 
the records on which SSA based the 
initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
left shoulder, right hip, low back and 
bilateral elbow disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination report should address the 
following:

Left Shoulder, Right Hip, Low Back, and 
Elbow Disabilities
In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  
The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

The examiner should also specifically 
address the following with respect to 
each of the veteran's service-connected 
musculoskeletal disabilities:

a.  Left Shoulder
The examiner should describe all 
symptomatology due to the veteran's 
left shoulder disability.  Any 
indicated studies, including range 
of motion testing in degrees, should 
be performed.  The existence of any 
ankylosis of the left shoulder 
should be identified.  Limitation of 
motion of the veteran's arm should 
be described in degrees.  The 
examiner should also identify any 
other impairment of the humerus, 
clavicle or scapula.

b.  Right Hip
The examiner should describe all 
symptomatology due to the veteran's 
right hip disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be 
performed.  The existence of any 
ankylosis of the right hip should be 
identified.  If ankylosis is 
present, it should be characterized 
as favorable or unfavorable.  Any 
other impairment of the hip should 
also be identified.

c.  Low Back
The examiner should describe all 
symptomatology due to the veteran's 
low back disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be 
performed.  The existence of any 
ankylosis of the lumbar spine should 
also be identified.  The examiner 
should indicate whether there is 
muscle spasm on extreme forward 
bending, loss of lateral spine 
motion in a standing position, 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending, loss 
of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint spaces.  If 
intervertebral disc syndrome is 
identified, the examiner should note 
the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.  All 
clinical manifestations of 
intervertebral disc syndrome should 
be described.  

d.  Epicondylitis of the Right and 
Left Elbows
The examiner should describe all 
symptomatology due to the veteran's 
right and left elbow disability.  
Any indicated studies, including 
range of motion testing in degrees, 
should be performed.  The examiner 
should indicate whether ankylosis of 
either elbow is present, and if so, 
should characterize is as favorable 
or unfavorable.  Any impairment of 
nonunion of the radius or ulna 
should be identified.  The examiner 
should also identify any impairment 
of supination or pronation.

5.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of 
any currently present disability 
manifested by sinus complaints.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present disability 
manifested by sinus complaints is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

6.  The veteran should also be scheduled 
for a VA examination to determine the 
extent of any residuals of the lipoma of 
the right scapula.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner is to 
describe the right scapula surgical scar 
and any symptoms and functional 
impairment associated with the scar.  An 
accurate measurement should be provided.  
The examiner should also indicate whether 
there is frequent loss of covering of 
skin over the scar, and indicate whether 
the scar is painful on examination.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

8.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

9.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  The RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and her representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


